Case 3:20-cv-00569-MPS Document 1-3 Filed 04/27/20 Page 1 of 4




             EXHIBIT C
     Case 3:20-cv-00569-MPS Document 1-3 Filed 04/27/20 Page 2 of 4



                       Declaration of Dianthe Martinez-Brooks


1. I am currently in custody at Danbury FCI in the minimum security women’s camp (the
   “Camp.” My Bureau of Prisons (“BOP”) Register Number is 71331-050.

2. I am 50 years old. I have asthma, hypertension, arthritis, and systemic lupus
   erythematosus (SLE), an autoimmune disease. I take Atenolol for hypertension. For my
   asthma, I have a Proventil emergency inhaler and use an Asmanex Twisthaler
   (mometasone furoate inhalation powder, 220mg). Since my incarceration began, I have
   been prescribed steroids once for the joint and muscle inflammation associated with my
   lupus.

3. I am serving a sentence of 48 months for wire fraud. My release date is 6/25/2022.

4. At the Camp, there are rooms and dorms containing bunk beds. There are 9 rooms, each
   that can hold 4 to 5 women. There are four dorms: Dorms A, B, C, and D.

5. Before the lockdown on April 15, there were approximately 43 women in the 9 small
   rooms. On April 15, these women from the rooms were moved to the dorms.

6. I am currently housed in Dorm A. Dorm A has 48 women in it right now, who share 4
   showers and 3 toilets. Dorm B has 48 women sharing 5 toilets and 6 showers. In Dorm C,
   46 women share 5 toilets and 5 showers. In Dorm D, 7 women are currently sharing 3
   showers and 3 toilets.

7. In the dorms, women sleep on bunk beds, with 2 women per bunk bed. The bunk beds are
   in cubicles. In many of the cubicles, the beds are positioned so they reach from one end
   of the cubicle to the other—so the only separation between the bed in one cubicle and the
   bed in the next is the wall of the cubicle, which does not reach to the ceiling. Beds
   positioned parallel to the wall of the cubicle are also not six feet away from beds in the
   next cubicle.

8. All cleaning in the Camp is done by prisoners, and cleaning has been sporadic. Many
   women have quit their jobs. Women are responsible for cleaning their own cubicles.

9. There is a common area in the Camp containing phones, computers, video chat machines,
   sinks for dishwashing, and hot water taps. There are also common recreation rooms
   containing tables, chairs, cards, and games. Women also share ice machines where they
   scoop out ice.

10. There are open bathrooms that can be used by all on the upper level and in the old
    visiting room.


                                            1
     Case 3:20-cv-00569-MPS Document 1-3 Filed 04/27/20 Page 3 of 4



11. We are currently on a lockdown at the Camp. Each dorm has 45 minutes of recreation in
    the morning and 1 hour of recreation later in the day. These are the only times of day that
    we can access the common areas in the Camp with the phones, recreation rooms, etc.

12. I know of two women who self-surrendered to the Camp at the end of March. One came
    straight into the Camp and the other was quarantined first.

13. Some women have been told that they are on a list for home confinement and would be
    quarantined before released. On April 6, 23 women were put in Dorm C for quarantine.
    On April 7, 5 more women were put in Dorm C. On April 10, they moved some women
    from Dorm C into Dorm D and then added an additional 28 women to both Dorm C and
    Dorm D. On April 15, they took all the women who were housed in the rooms and added
    them to Dorms A, B, and C. At that time, the Camp went into lockdown.

14. Of the approximately 56 women placed in quarantine in the first 2 weeks of April, I am
    aware of only 4 that have left from Dorm D and one that has left from Dorm C. One of
    these women was granted compassionate release by the court. I understand that 2 of the
    other releases were COVID-19 related. The others were at or near the end of their
    sentences.

15. Even though there is a lockdown, women from different dorms are continuing to
    comingle. During recreation, women are visiting friends who live in different dorms.

16. Not all staff are regularly wearing masks and gloves.

17. There is no hand sanitizer for use by prisoners or staff.

18. Staff are serving meals. Prisoners are used to assist in food preparation, cooking, and
    cleaning the kitchen.

19. Each day, staff move between all four dorms in the Camp for count, food delivery, and
    commissary. We have staff in the Camp that have been at the other two facilities at FCI
    Danbury. Medical staff see prisoners at all three facilities.

20. Three correctional officers who have been at the Camp have said that they had COVID-
    19, including one who works in food service.

21. There is no actual medical clinic in the Camp. Instead, there are a series of offices: two
    are used by medical staff, one by dental staff, and one by psychology. RNs come for pill
    line in the morning and in the late afternoon. If you are sick, you must go to morning pill
    line and fill out a sick call request. You then must wait to be called in and it can take
    days. If there is an emergency, a correctional officer must call for a medical professional
    to come to the Camp because there is not a medical professional at the Camp 24 hours a
    day.
                                              2
     Case 3:20-cv-00569-MPS Document 1-3 Filed 04/27/20 Page 4 of 4




22. I have a severe peanut allergy. I had a reaction on April 15 when peanut butter was
    served for dinner and I had to leave the dorm. To date, peanut butter has been served in
    the dorm 7 times. Medical staff have told me that I should leave for at least an hour to
    allow the dorm to air out. I have expressed my concerns about this to staff repeatedly.

23. Since I have been incarcerated at FCI Danbury, I have had multiple problems accessing
    basic medical care. In October 2019, I had difficulty being seen for an upper respiratory
    infection and my daughter had to contact the facility. It took 8 days for me to be seen and
    11 days to get the medication that I needed. In February 2020, I was left without my
    asthma medication for more than 4 weeks when my prescription ran out. My daughter
    again needed to contact the facility. My blood pressure medicine ran out on April 2 and
    my prescription did not reach me until April 10.

24. Since my incarceration, I have only been prescribed steroids once for the joint and
    muscle inflammation associated with my lupus and have not been brought to see a
    rheumatologist. I also suffer from migraines and TMJ and have not received treatment for
    those conditions in BOP custody.

25. On March 26, 2020, I asked the warden for compassionate release.

26. I was given paperwork to sign on April 19 relating to home confinement and/or a halfway
    house. Then a new memo came out on 4/21/20 saying that if you haven’t completed 50%
    of your sentence you are ineligible. Another memo came out on 4/23/20 saying you must
    have completed 25% of your time and have 18 months or less remaining on your
    sentence.

27. There has been no access to the law library for women working on current legal cases and
    no copy cards available to purchase.

28. I declare under the penalty of perjury that the contents of this declaration are true and
    correct to the best of my knowledge. I will sign a hard copy of this declaration at my
    earliest opportunity.


                                           ______/s/_______________
                                           Dianthe Martinez-Brooks

                                           April 26, 2020




                                              3
